     Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

CECILIA PARADA,                 §
                                §
     Plaintiff,                 §
                                §
v.                              §                     CIVIL ACTION NO. 3:21-cv-195
                                §
SANDHILL SHORES PROPERTY OWNERS §
ASSOCIATION, INC.,              §
                                §
    Defendant.                  §
                                §

                                  ORIGINAL COMPLAINT

                                   I.      INTRODUCTION

       1.     Cecilia Parada, Plaintiff, brings this action for injunctive relief, attorneys’ fees

and court costs against the Sandhill Shores Property Owners Association, Inc., (“Sandhill

Shores”) under the Fair Housing Act, Title VIII of the Civil Rights Act of 1968, as amended

(“FHA”), and Title III of the Americans with Disabilities Act (the “ADA”).

       2.     Cecilia Parada resides for a substantial portion of each year in a residential

beachfront property at 20603 E. Sandhill Dr., Galveston, Texas 77554 (the “Paradise

House”) owned by Paradise 89, LLC, in the subdivision served by Sandhill Shores.

       3.     Ms. Parada has been diagnosed with Alzheimer’s disease with late onset. Her

Alzheimer’s disease has caused worsening cognitive symptoms. She also becomes easily

upset. This latter difficulty has intensified to such a degree in recent years that she has

become almost completely incapable of interacting with strangers, unless she is in the

company of friends, family, or others familiar to her. In the absence of her friends and
      Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 2 of 13




family, any encounter with unfamiliar people can upset Ms. Parada to such a degree that

she will suffer extreme and intolerable panic in a matter of moments.

       4.      Ms. Parada’s reactions to unfamiliar people are so extreme in their nature that

they evidence the fact that her condition constitutes a disability for purposes of applicable federal

law, including the FHA1 and the ADA, because it constitutes a mental impairment that

substantially limits one or more major life activities, including without limitation concentrating,

thinking, communicating and interacting with others. 29 C.F.R. § 1630.2(i)(1)(i).

       5.       Pursuant to the Texas Open Beaches Act, contained in Chapter 61 of the Texas

Natural Resources Code, and applicable regulations, Sandhill Shores has an obligation to

maintain two beach access paths so that the general public has full access to the area beaches. In

2006, when Paradise 89, LLC, purchased the Paradise House and Ms. Parada began residing

there for substantial portions of every year, two beach access paths had already been designated

in areas a considerable distance from the Paradise House, thus establishing the necessary

compliance.

       6.      After hurricane-related damage to the entire Sandhill Shores subdivision,

including the existing beach access paths, the owners of the lots in the subdivision voted 18-3 in

2009 to keep those paths where they had existed for years. Nevertheless, Sandhill Shores has

recently expressed its intention to construct a pedestrian beach access path behind and to the side




1
  The FHA uses the term “handicap” instead of the term “disability.” Both terms have the same
legal meaning. See Bragdon v. Abbott, 524 U.S. 624, 631 (1998) (noting that definition of
“disability” in the Americans with Disabilities Act is drawn almost verbatim “from the definition
of ‘handicap’ contained in the Fair Housing Amendments Act of 1988”). This Complaint uses
the term “disability,” which is more generally accepted.


Plaintiffs’ Original Complaint                                                               Page | 2
      Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 3 of 13




of the Paradise House, despite the fact that this inexplicable decision would cost its members

more money.

       7.       Quite apart from the many other independent grounds for Sandhill Shores not to

move forward with its intention to construct the beach access path in immediate proximity to the

Paradise House, construction of this path would make it impossible for Ms. Parada to continue to

reside at the house. The entire point of the beach access paths is to allow members of the public

access to the beach. This is no merely abstract proposition, as the Sandhill Shores area of

Galveston is well known for its dunes and its Ridley sea turtles. Members of the public rent

vacation lodging there or simply come in for a day to enjoy the beautiful scenery. Either way

many members of the general public take advantage of the beach access paths. Either way Ms.

Parada, if she continued to reside at the Paradise House and if a beach access path went right by

that residence, would be constantly confronted with the presence of strangers immediately

outside of her residence which her disability has left her entirely unequipped to handle. The

trauma would leave her and her family no choice. She would be unable to reside at the Paradise

House at all.

       8.       The FHA prohibits, among other things, “a refusal to make reasonable

accommodations in rules, policies, practices, or services, when such accommodations may

be necessary to afford such person equal opportunity to use and enjoy a dwelling.” 42

U.S.C. § 3604(f)(3)(B).

       9.       Title III of the ADA forbids discrimination “on the basis of disability in the full

and equal enjoyment of the goods, services, facilities, privileges, advantages, or accommodations

of any place of public accommodation . . . .” 42 U.S.C. § 12182(a). Discrimination includes “a

failure to make reasonable modifications in policies, practices, or procedures, when such


Plaintiffs’ Original Complaint                                                                Page | 3
      Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 4 of 13




modifications are necessary to afford such goods, services, facilities, privileges, advantages, or

accommodations to individuals with disabilities, unless the entity can demonstrate that making

such modifications would fundamentally alter the nature of such goods, services, facilities,

privileges, advantages, or accommodations[.]” 42 U.S.C. § 12182(b)(2)(A)(ii). It imposes

compliance obligations on any person who “owns, leases (or leases to), or operates a place of

public accommodation.” 42 U.S.C. § 12182(a). The beach is an area of public accommodation.

After all, the entire purpose of the beach access paths is to provide access for the public to the

beach. Thus, the beach access paths constitute places of public accommodation themselves.

       10.      Plaintiff requested a reasonable accommodation from Sandhill Shores by

certified mail, return receipt requested, in correspondence dated July 2, 2021, directed to the

attorney for the association. Plaintiff’s counsel sent a copy of that correspondence to the

attorney for the association by email on July 12, 2021, to ensure receipt. In this correspondence,

Ms. Parada requested the accommodation of having Sandhill Shores refrain from constructing

the pedestrian beach access path behind and to the side of their residential property. Ms.

Parada noted the reasonableness of this requested accommodation in that she requests

only that Sandhill Shores do what (1) it did before, (2) the local homeowners have all

indicated that they want, and (3) would prove less expensive for Sandhill Shores and its

members than the alternative.

       11.     As of the date of this filing, Plaintiff has received no response whatsoever to her

request, much less the sort of interactive process required by the applicable civil rights statutes

and their interpreting authorities. Given the pressing nature of Plaintiff’s request, such a lack of

response constitutes a constructive denial of her request for a reasonable accommodation.




Plaintiffs’ Original Complaint                                                                Page | 4
      Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 5 of 13




       12.     Without the accommodation she requests, Plaintiff will face irreparable harm, as

she will have no opportunity, and certainly no equal opportunity, to use and enjoy the Paradise

House—the use of which has immense therapeutic value for her as it provides, at least at present,

a calm and healthful environment for her in the face of the debilitating stresses of her progressive

disease.

       13.     Sandhill Shores has indicated that it intends to move forward with the

construction of its beachfront access paths promptly.

       14.     Plaintiff thus requests that this Court enjoin Sandhill Shores from constructing a

pedestrian beach access path behind and to the side of their residential property or in a

location otherwise adjacent to that property.

                             II.     JURISDICTION AND VENUE

       15.     This Court has jurisdiction over this action and may grant the relief sought herein

pursuant to 42 U.S.C. § 3613(a) and 42 U.S.C. § 12188.

       16.     Venue is proper under 28 U.S.C. § 1391 because the events or omissions giving

rise to the claims alleged herein occurred in this district in Galveston, Texas, located in

Galveston County.

                                         III.        PARTIES

       17.     Cecilia Parada is Plaintiff in this matter. Ms. Parada is a resident for a substantial

portion of the year of the beachfront property owned by Paradise 89, LLC, at issue in this

matter.

       18.     Defendant is the Sandhill Shores Property Owners Association, Inc., a Texas

nonprofit organization organized under the State of Texas. Defendant can be served through




Plaintiffs’ Original Complaint                                                                Page | 5
      Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 6 of 13




Carolyn Garcia, the President of its Board at the following address: 8827 Memorial Drive,

Houston, Texas 77024.

                              III.       FACTUAL ALLEGATIONS

       19.     Cecilia Parada resides at the Paradise House for a substantial portion of each year.

The Paradise House is a beachfront property owned by Paradise 89, LLC, in the subdivision

served by Defendant Sandhill Shores. Ms. Parada has resided at the Paradise House for

substantial portions of the year since 2006 when Paradise 89, LLC, purchased the property.

       20.     Ms. Parada has been diagnosed with Alzheimer’s disease with late onset.

Consistent with the debilitating nature of this disease, her condition has caused worsening

cognitive symptoms. As part of the manifestation of these symptoms, Ms. Parada becomes

easily upset and can suddenly display terror in the face of unfamiliar surroundings or

individuals. This latter difficulty has intensified to such a degree in recent years that she

has become almost completely incapable of interacting with strangers, unless she is in the

company of friends, family, or others familiar to her. In the absence of her friends and

family, any encounter with unfamiliar people can upset Ms. Parada to such a degree that

she will suffer extreme and intolerable panic in a matter of moments.

       21.     Ms. Parada’s reactions to unfamiliar people are so extreme that they substantially

limit, among other things, her concentration, her thinking, and her communicating and

interacting with others. In fact, as explained above, she is utterly incapable of communicating or

interacting with others unless she is accompanied by friends or family. Her Alzheimer’s Disease

greatly compromises her concentration and her thinking under all circumstances. When

confronted with strangers, her concentration and thinking all but evaporates in the face of her

panicked reaction.


Plaintiffs’ Original Complaint                                                             Page | 6
      Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 7 of 13




       22.     Sandhill Shores complied for many years with its obligations under the Texas

Open Beaches Act and relevant regulations to maintain two beach access paths so that the

general public has full access to the area beaches. Paradise 89, LLC, purchased the Paradise

House in 2006, at which time these two beach access paths had already been in place for years in

locations nowhere near that residence. Ms. Parada began residing there for substantial portions

of every year, and there was every expectation that she would have the opportunity to use and to

enjoy those premises relatively undisturbed. Particularly as her Alzheimer’s Disease progressed,

this factor took on increasingly critical importance.

       23.     When Hurricane Ike made landfall at Galveston in the early morning of

September 13, 2008, as a Category 2 hurricane, its high winds did substantial damage to the

Sandhill Shores area, including the existing beach access paths. Nothing about the existing

beach access paths made them particularly vulnerable to such damage, so it was unsurprising in

2009 when the owners of the lots in the subdivision voted 18-3 in 2009 to keep those paths

where they had existed for years. Far more surprising was the recent decision by the current

Sandhill Shores board to disregard that vote and to construct a pedestrian beach access path

behind and to the side of the Paradise House.

       24.     The decision of the Sandhill Shores board in this regard was surprising not only in

terms of its disregard for the express wishes of the subdivision owners, but also because it would

cost the Sandhill Shores members more money because it would require a longer path. Sandhill

Shores has offered no cogent reason for the above-referenced determination. On information and

belief, there is no reasonable basis for the determination. On information and belief, use of the

beach access paths that existed for years would best serve the interest of Sandhill Shores and its

members.



Plaintiffs’ Original Complaint                                                             Page | 7
      Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 8 of 13




       25.      Furthermore, construction of this path adjacent to the Paradise House would

make it impossible for Ms. Parada to continue to reside at the house. The beach access paths are

designed by their nature to provide access for the general public to the area beaches—beaches

renowned for their dunes, Ridley sea turtles, and other attractions. A large volume of traffic uses

these beach access paths—vacationers may rent lodgings on or near the beach or may come in

for the day and traverse the paths en route to the ocean. According to the Galveston Island

Convention and Visitors Bureau’s Economic Impact of Tourism on Galveston Island 2019, 7.3

million visitors came to Galveston Island in 2019 alone. As Galveston’s key attraction is its

beaches, these millions all use whatever mechanisms are available to find their way there—

including the beach access paths at Sandhill Shores. Thus, if Ms. Parada continued to reside at

the Paradise House and with a beach access path immediately adjacent to that residence, she

would be constantly confronted with a constant flow of strangers immediately outside of her

residence and, with it, a constant source of trauma with which she lacks any ability to cope. Ms.

Parada would be unable to reside at the Paradise House at all.

       26.      Plaintiff requested a reasonable accommodation from Sandhill Shores by

certified mail, return receipt requested, in correspondence dated July 2, 2021, directed to the

attorney for the association—Ms. Kathleen Kilanowski of Cagle Pugh, 3333 Lee Parkway, Suite

600, Dallas, Texas 75219. Plaintiff’s counsel sent a copy of that correspondence to Ms.

Kilanowski by email on July 12, 2021, to ensure receipt. In this correspondence, Ms. Parada

requested the accommodation of having Sandhill Shores refrain from constructing the

pedestrian beach access path behind and to the side of their residential property. Ms.

Parada noted the reasonableness of this requested accommodation in that she requests

only that Sandhill Shores do what (1) it did before, (2) the local homeowners have all


Plaintiffs’ Original Complaint                                                              Page | 8
      Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 9 of 13




indicated that they want, and (3) would prove less expensive for Sandhill Shores and its

members than the alternative.

       27.     As of the date of this filing, Plaintiff has received no response whatsoever to her

request, much less the sort of interactive process required by the applicable civil rights statutes

and their interpreting authorities. Given the pressing nature of Plaintiff’s request, such a lack of

response constitutes a constructive denial of her request for a reasonable accommodation.

       28.     Without the accommodation she requests, Plaintiff will face irreparable harm, as

she will have no opportunity, and certainly no equal opportunity, to use and enjoy the Paradise

House—the use of which has immense therapeutic value for her as it provides, at least at present,

a calm and healthful environment for her in the face of the debilitating stresses of her progressive

disease. Plaintiff has no other remedy at law other than seeking the intervention of this Court to

protect her right to an equal opportunity to use and to enjoy the housing of her choice.

Defendant Sandhill Shores would face no undue burden or hardship and would not have to

alter—fundamentally or otherwise—any aspect of what it provides to the community. In fact,

Plaintiff simply requests that Sandhill Shores leave the beach access paths where they always

were. The public interest would be served by granting the injunction. Quite apart from the fact

that the public interest is always served by the enforcement of civil rights statutes such as the

ADA and the FHA, the members of the Sandhill Shores association voted to keep the beach

access paths where they were—precisely the relief Plaintiff seeks.

       29.     Sandhill Shores has indicated that it intends to move forward with the

construction of its beachfront access paths promptly.




Plaintiffs’ Original Complaint                                                               Page | 9
       Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 10 of 13




         30.    Plaintiff thus requests that this Court enjoin Sandhill Shores from constructing a

pedestrian beach access path behind and to the side of their residential property or in a

location otherwise adjacent to that property.

           IV. CLAIM FOR RELIEF: VIOLATION OF THE FAIR HOUSING ACT

         31.    The allegations listed in paragraphs 1-30 above are incorporated herein by

reference.

         32.    The Paradise House is a “dwelling” within the meaning of 42 U.S.C. § 3602(b).

         33.    Cecilia Parada is a person with a disability within the meaning of 42 U.S.C.

§ 3602(h).2

         34.    Defendant’s actions described above constitute a refusal to make reasonable

accommodations in rules, policies, practices, or services when such accommodations may be

necessary to afford a person an equal opportunity to use and enjoy a dwelling, in violation of the

FHA, 42 U.S.C. § 3604(f)(3)(B).

         35.    As a result of Defendant’s conduct, Plaintiff is an aggrieved person as defined in

42 U.S.C. § 3602(i) and has suffered injuries as a result of Defendant’s actions.

         36.    Defendant’s conduct threatens to impose irreparable harm on Plaintiff.

         37.    The accommodation requested by Plaintiff is both reasonable and necessary to

avoid the threatened irreparable harm and to provide Plaintiff an equal opportunity to use and

enjoy the housing of her choice.

         38.    Providing the accommodation requested by Plaintiff will not impose an undue

burden on Defendant or require it to alter any service or activity in a fundamental manner.



2   See n.1 above.


Plaintiffs’ Original Complaint                                                            Page | 10
     Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 11 of 13




       39.     Enjoining Defendant from continuing to refuse to grant the accommodation

requested by Plaintiff will impose no hardship on Defendant and will not disserve the public

interest, but rather will serve that interest. Plaintiff has no adequate remedy at law to address the

irreparable harm with which she is threatened.

              V. CLAIM FOR RELIEF: VIOLATION OF THE AMERICANS
                            WITH DISABILITIES ACT

       40.     The allegations listed in paragraphs 1-39 above are incorporated herein by

reference.

       41.     Cecilia Parada is a person with a disability within the meaning of 42 U.S.C.

§§ 12101 and 12182.

       42.     Defendant provides and operates places of public accommodation in the form of

beach access paths.

       43.     Defendant’s actions described above constitute a failure to make reasonable

modifications in policies, practices, or procedures, when such modifications are necessary to

afford “services, facilities, privileges, advantages, or accommodations to individuals with

disabilities” in violation of the ADA, 42 U.S.C. § 12182(a), (b), and specifically (b)(2)(A)(ii).

Making the requested modification would not fundamentally alter the nature of any good,

facility, privilege, advantage, or accommodation being offered and would not result in an undue

burden.

       44.     Defendant’s conduct threatens to impose irreparable harm on Plaintiff.

       45.     The accommodation requested by Plaintiff is both reasonable and necessary to

avoid the threatened irreparable harm and to provide Plaintiff the privileges, advantages, and

accommodations others enjoy and which she requires.




Plaintiffs’ Original Complaint                                                              Page | 11
     Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 12 of 13




       46.     Enjoining Defendant from continuing to refuse to grant the modification

requested by Plaintiff will impose no hardship on Defendant and will not disserve the public

interest, but rather will serve that interest. Plaintiff has no adequate remedy at law to address the

irreparable harm with which she is threatened.

                                 VI.     RELIEF REQUESTED

       47.     The Court has jurisdiction to enter injunctive relief. 42 U.S.C. § 3613(c), 42

U.S.C. § 12188(a).

       WHEREFORE, Plaintiffs pray that the Court enter an ORDER, after appropriate

proceedings:

       a.      Preliminarily, and ultimately permanently, enjoining Defendant from

constructing a pedestrian beach access path behind and to the side of the Paradise House

or in a location otherwise adjacent to that property; and

       b.      Awarding attorney fees and costs, pursuant to the FHA, 42 U.S.C. § 3613(c)(2),

42 U.S.C. § 12188, and 42 U.S.C. § 2000a-3(a) and (b).

       Plaintiff further prays for such additional relief as the interests of justice may require.

DATE: July 29, 2021                                           Respectfully submitted,

                                                              s/_Mark Whitburn___________
                                                              Mark Whitburn
                                                              Texas Bar No. 24042144
                                                              Sean Pevsner
                                                              Texas Bar No. 24079130
                                                              Whitburn & Pevsner, PLLC
                                                              2000 E. Lamar Blvd., Suite 600
                                                              Arlington, Texas 76006
                                                              Tel: (817) 653-4547
                                                              Fax: (817) 653-4477
                                                              mwhitburn@whitburnpevsner.com

                                                              Attorneys for Plaintiff


Plaintiffs’ Original Complaint                                                               Page | 12
     Case 3:21-cv-00195 Document 1 Filed on 07/29/21 in TXSD Page 13 of 13




                                                s/________________
                                                Neil H. McLaurin IV
                                                Texas Bar No. 24007657
                                                Mitchell Avila Katine
                                                Texas Bar No. 11106600
                                                Katine Nechman McLaurin LLP
                                                1834 Southmore Blvd.
                                                Houston, Texas 77004
                                                Tel: (713) 808-1000
                                                Fax: (713) 808-1107
                                                nmclaurin@lawknm.com

                                                Attorneys for Plaintiff




Plaintiffs’ Original Complaint                                            Page | 13
